DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0393932) in view of Chavez (US 7,835,427).
As to claim 1, Hsu discloses a wireless transceiver 100 (see at least figures 1, 4A), adapted to pair and connect with a plurality of wireless devices S1, S2, the wireless transceiver 100 comprising: an antenna module (see paragraph [0004] which discloses “transmission and receiving antennas”), configured to communicate to the wireless device S1, S2; and a plurality of RF chips 102, 104 (see paragraph [0035]), electrically connected to the antenna module, the RF chips are individually paired with one of the wireless devices S1, S2 (see paragraphs [0043], [0044]), and each of the RF chips 102, 104 and its paired wireless device S1, S2 have at least one same frequency channel (see paragraphs [0038], [0039]), a wireless signal corresponding to the wireless device is transmitted and received through the antenna module when the radio frequency (RF) chip 102, 104 and the wireless device S1, S2 are successfully paired (see paragraphs [0035], [0042], [0043], [0044]).
Hsu fails to disclose a power divider, electrically connected to the antenna module; and the plurality of RF transceivers 102, 104, electrically connected to the power divider.  Chavez discloses a power divider 120 (see figure 1, column 3 lines 19-27), electrically connected to an antenna module 110; and a plurality of RF transceivers 130, electrically connected to the power divider 120.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Chavez to Hsu, in order to provide signal isolation between the plurality of RF chips 102, 104 (as suggested by Chavez).
	As to claim 2, Hsu discloses a microcontroller 106 (see at least figure 1), electrically connected to the RF chips 102, 104 to control operations of the RF chips 102, 104. 
As to claim 4, Hsu discloses each one of the RF chips 102, 104 and its paired wireless device S1, S2 have a same hopping frequency table, and the different RF chips have different hopping frequency table, where the hopping frequency table includes information of multiple frequency channels for establishing connection (see paragraphs [0038], [0039], [0043], [0044]).
As to claim 5, Hsu discloses the frequency channels of the hopping frequency table are arranged in a frequency interval (see at least figures 2A, 2B, paragraphs [0038], [0039]).
As to claim 6, Hsu discloses the wireless signal is 2.4 GHz (see paragraph [0003]).
As to claims 7-8, Hsu fails to disclose the microcontroller 106 (see at least figure 1) is also electrically connected to a host through a connection interface, so as to use the host to pair and connect between the RF chips and the wireless devices correspondingly as recited in claim 7, and to update the frequency channels of the RF chips and the wireless devices correspondingly as recited in claim 8.  The examiner, however, takes Official Notice that electrically connecting a wireless transceiver to a host through a connection interface, so as to use the host to control and update communication parameters of the wireless transceiver is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Hsu as claimed, in order to easily program the wireless transceiver 100.
As to claim 9, Hsu discloses the wireless devices S1, S2 are any combination of a wireless mouse, a wireless keyboard, a wireless headphone 604, 606 (see figure 6A), 616, 616 (see figure 6B), a wireless speaker 604, 606 (see figure 6A), 616, 616 (see figure 6B), a wireless microphone, or a wireless game joystick.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chavez as applied to claim 1 above, and further in view of Song (US 2015/0162972).
As to claim 3, the combination of Hsu and Chavez fails to disclose the antenna module further comprises an antenna and an impedance matching circuit, the impedance matching circuit electrically connects to the antenna and the power divider.  Song discloses an antenna module further comprises an antenna ANT2 (see at least figure 2B) and an impedance matching circuit 145, the impedance matching circuit 145 electrically connects to the antenna ANT2 and a power divider 140.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Song to the combination of Hsu and Chavez, in order to provide impedance matching between each connection section (as suggested by Song at paragraph [0050])).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukai (US 2013/0045010) discloses a power divider 40 (see figure 1) connected to a plurality of transceivers 5-1, 5-2.
Liu (US 2015/0017920) discloses a power divider 22 (see figure 5a) connected to a plurality of transceivers TRX1, TRX2.
Chen (US 2021/0091821) discloses a power divider 302 (see figure 3) connected to a plurality of transceivers 311, 312.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646